Case 3:20-cv-00432-SMY Document 22 Filed 10/30/20 Page 1 of 7 Page ID #101




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

WILLIE R. ROBINSON, #A68230,                     )
                                                 )
                       Plaintiff,                )
                                                 )
vs.                                              )       Case No. 20-00432-SMY
                                                 )
MATTHEW SWALLS,                                  )
SANTOS, and                                      )
KIMBERLY BIRCH,                                  )
                                                 )
                       Defendants.               )

                               MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Willie R. Robinson, an inmate of the Illinois Department of Corrections, filed the

instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights.

He asserts violations of the Eighth and Fourteenth Amendments and seeks monetary damages and

injunctive relief. (Doc. 1).

       This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                         The Complaint

       Plaintiff makes the following allegations in his Complaint (Doc. 1): Plaintiff contracted a

skin rash below his knees while he was being housed at Danville Correctional Center (“Danville”)
    Case 3:20-cv-00432-SMY Document 22 Filed 10/30/20 Page 2 of 7 Page ID #102




in late 2015. Dr. Lochard 1 diagnosed Plaintiff as having eczema and provided a cream to treat his

skin condition. The cream did not resolve his condition.

         Plaintiff was transferred to Centralia Correctional Center (“Centralia”) on November 16,

2016. At Centralia, Plaintiff’s rash was examined by Dr. Santos who concurred with Dr. Lochard’s

diagnosis of eczema. Dr. Santos prescribed a different cream to treat Plaintiff’s eczema. However,

Plaintiff’s condition did not improve over the next two years.

         Plaintiff was transferred to Vienna Correctional Center (“Vienna”) on February 1, 2019.

In March 2019, Plaintiff was examined by Dr. Birch who agreed that his skin condition was

eczema. Dr. Birch re-prescribed the cream previously given to him by Dr. Lochard but the cream

did not work and Plaintiff’s condition worsened.

         In June 2020, Plaintiff was diagnosed with cellulitis and “ichothesis vulgaris” due to the

living quarters at Vienna being infested with mold. Plaintiff was admitted to the prison infirmary

and given IV antibiotics and other medications which resolved his symptoms. The symptoms

returned within a few days of Plaintiff’s release from the infirmary and he sent Dr. Birch a request

slip to be seen. Approximately ten days later, Plaintiff was seen by a nurse practitioner and

provided antibiotics and other medications. The problem persisted and Plaintiff sent several sick

call requests to Dr. Birch.

         Plaintiff was seen in the health care unit on August 25, 2019 for pain from a lump on his

left knee. The med tech looked at the lump and sent Plaintiff back to his housing unit without

treatment. The pain continued and, on September 3, 2019, Plaintiff was seen by Dr. Birch. Dr.

Birch incised the lump and discovered it was an infection. Plaintiff was given an antibiotic shot

and other medication. His symptoms persisted and he continued to seek treatment for his skin


1
 Dr. Lochard was previously dismissed when this case was pending in the Central District of Illinois. (Doc. 7). After
his dismissal, the case was transferred to this district pursuant to 28 U.S.C. § 1404(a) and 28 U.S.C. § 1406.

                                                         2
Case 3:20-cv-00432-SMY Document 22 Filed 10/30/20 Page 3 of 7 Page ID #103




conditions but received no relief from the treatments offered by Dr. Birch. Plaintiff asked to be

seen by an “outside specialist,” but Dr. Birch denied his request. He filed detailed grievances

about his ongoing medical care issues and the mold issues, which Warden Swalls reviewed.

        Plaintiff went on a 2-day hunger strike on October 28, 2019 and again on November 17,

2019. Warden Swalls came to his cell on November 20, 2019 to discuss the hunger strike and his

medical issues. Warden Swalls told Plaintiff he would look into the situation but he did not think

a hunger strike would resolve the issue. Correctional officers convinced Plaintiff to end his hunger

strike two days later. As of December 9, 2019, Plaintiff was still suffering without any relief.

        Based on the allegations in the Complaint, the Court designates the following claims in this

pro se action:

        Count 1:        Eighth Amendment claim against Dr. Santos for deliberate
                        indifference to Plaintiff’s serious medical needs related to his skin
                        conditions from November 2016 to February 2019.

        Count 2:        Eighth Amendment claim against Dr. Birch and Warden Swalls for
                        deliberate indifference to Plaintiff’s serious medical needs related to
                        his skin conditions from February 2019 to December 2019.

        Count 3:        Eighth Amendment conditions of confinement claim against
                        Warden Swalls for the unsanitary living conditions at Vienna.

        Count 4:        Fourteenth Amendment due process claim against Warden Swalls.

Any other claim that is mentioned in the Complaint but not addressed in this Order should be

considered dismissed without prejudice as inadequately pled under the Twombly pleading

standard. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a

claim upon which relief can be granted if it does not plead “enough facts to state a claim that is

plausible on its face.”).

                                      Preliminary Dismissals

        Plaintiff refers to individuals in his statement of claim who are not named as defendants in

                                                  3
Case 3:20-cv-00432-SMY Document 22 Filed 10/30/20 Page 4 of 7 Page ID #104




the case caption. Federal Rule of Civil Procedure 10(a) requires the names of all parties to be

included in the case caption. Therefore, any claims intended against the individuals not identified

in the case caption are dismissed without prejudice. See Myles v. United States, 416 F.3d 551,

551–52 (7th Cir. 2005).

                                            Discussion

                                         Counts 1 and 2

       Prison officials and medical staff violate the Eight Amendment’s prohibition against cruel

and unusual punishment when they act with deliberate indifference to a prisoner’s serious medical

needs. Rasho v. Elyea, 856 F.3d 469, 475 (7th Cir. 2017). To state a claim, a prisoner must allege

facts suggesting that (1) he suffered from an objectively serious medical condition, and (2) the

defendant acted with deliberate indifference to his medical needs. Id. “[D]eliberate indifference

may be found where an official knows about unconstitutional conduct and facilitates, approves,

condones, or turns a blind eye to it.” Perez v. Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015).

Plaintiff’s states a viable deliberate indifference claim in Count 1 against Dr. Santos and against

Dr. Birch and Warden Swalls in Count 2.

                                             Count 3

       Prison conditions that deprive inmates of basic human needs—food, medical care,

sanitation, or physical safety—may violate the Eighth Amendment. James v. Milwaukee Cnty.,

956 F.2d 696, 699 (7th Cir. 1992). Plaintiff states a viable unconstitutional conditions of

confinement claim in Count 3 against Warden Swalls.

                                             Count 4

       Plaintiff states he is bringing a due process claim against Warden Swalls but does include

any factual allegations to support such a claim. His conclusory statement is insufficient to state a



                                                 4
Case 3:20-cv-00432-SMY Document 22 Filed 10/30/20 Page 5 of 7 Page ID #105




claim. Twombly, 550 U.S. at 570 (an action fails to state a claim upon which relief can be granted

if it does not plead “enough facts to state a claim to relief that is plausible on its face.”); Brooks v.

Ross, 578 F.3d 574, 581 (7th Cir. 2009) (“courts should not accept as adequate abstract recitations

of the elements of a cause of action or conclusory legal statements”). Accordingly, Count 4 will

be dismissed.

                                          Injunctive Relief

        Plaintiff’s Complaint includes a request for injunctive relief. The Court directed Plaintiff

to file a separate motion on or before June 18, 2020 or his request for preliminary injunctive relief

would be denied without prejudice. (Doc. 12). Plaintiff did not file a motion. Further, Plaintiff is

no longer incarcerated at Centralia or Vienna, where the events giving rise to this action occurred.

Therefore, any request for injunctive relief is moot. Lehn v. Holmes, 364 F.3d 862, 871 (7th Cir.

2004) (“[W]hen a prisoner who seeks injunctive relief for a condition specific to a particular prison

is transferred out of that prison, the need for relief, and hence the prisoner’s claim, become moot.”).

Accordingly, Plaintiff’s claim for injunctive relief will be dismissed.

                                      Official Capacity Claims

        Plaintiff alleges claims against each Defendant in his or her individual and official

capacities. (Doc. 1, p. 2). However, he cannot proceed with claims for monetary damages against

the Defendants in their official capacities. Rather, if a plaintiff seeks monetary damages against a

state official, he must bring the suit against the official in his or her individual capacity. Brown v.

Budz, 904 F.3d 904, 918 (7th Cir. 2005); Shockley v. Jones, 823 F.2d 1068, 1070 (7th Cir. 1987).

Accordingly, the official capacity claims against Defendants will be dismissed.

                                              Disposition

        Count 4 is DISMISSED without prejudice. The official capacity claims and injunctive



                                                   5
Case 3:20-cv-00432-SMY Document 22 Filed 10/30/20 Page 6 of 7 Page ID #106




relief claims are DISMISSED with prejudice. The following claims will proceed in this action:

Count 1 against Dr. Santos; Count 2 against Kimberly Birch and Matthew Swalls; and Count 3

against Swalls.

       The Clerk of Court shall prepare for Santos, Kimberly Birch, and Matthew Swalls: (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to Defendant’s place of employment as identified by

Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to

the Clerk within 30 days from the date the forms were sent, the Clerk shall take appropriate steps

to effect formal service on the Defendant, and the Court will require the Defendant to pay the full

costs of formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk and shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to file an appropriate responsive pleading to the Complaint in

a timely manner and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this Merit

Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.



                                                 6
Case 3:20-cv-00432-SMY Document 22 Filed 10/30/20 Page 7 of 7 Page ID #107




§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       Finally, based on the allegations in the Complaint, the Clerk of Court is DIRECTED to

ENTER the standard qualified protective order pursuant to the Health Insurance Portability and

Accountability Act.

       IT IS SO ORDERED.

       DATED: October 30, 2020


                                                       s/ Staci M. Yandle_____
                                                       STACI M. YANDLE
                                                       United States District Judge


                                          Notice to Plaintiff

        The Court will take the necessary steps to notify the Defendants of your lawsuit and serve
them with a copy of your Complaint. After service has been achieved, Defendants will enter an
appearance and file an Answer to your Complaint. It will likely take at least 60 days from the date
of this Order to receive the Defendants’ Answer, but it is entirely possible that it will take 90 days
or more. When Defendants have filed their Answers, the Court will enter a Scheduling Order
containing important information on deadlines, discovery, and procedures. Plaintiff is advised to
wait until counsel has appeared for Defendants before filing any motions, to give the Defendants
notice and an opportunity to respond to those motions. Motions filed before Defendants’ counsel
has filed an appearance will generally be denied as premature. Plaintiff need not submit any
evidence to the Court at this time, unless specifically directed to do so.




                                                  7
